Title: To Benjamin Franklin from the Marquis de Castries, 20 June 1784
From: Castries, Charles-Eugène-Gabriel de La Croix, marquis de
To: Franklin, Benjamin




Versailles le 20 juin 1784.

J’ai l’honneur, Monsieur, de vous envoyer un Projet de repartition des Prises faites par l’Escadre aux ordres du Commodore Paul Jones dont les liquidations ont été arrettées à la somme de 386,682 l.t.-8–2 d. sauf la déduction de quelques depenses générales de peu de conséquence, et dont mr. le Rey de Chaumont doit justifier.
Le Roi a decidé que la répartition de la portion de la masse revenant à chaque Batiment preneur seroit repartie, entre les Equipages, conformement à l’ordonnance du 28 mars 1778 concernant les Prises faites par les Batimens de sa majesté; et qu’à l’egard du Commandant et des capitaines seulement ils seroient traités selon les loix americaines auxqu’elles ils se sont soumis par le concordat qu’ils ont fait entr’eux.
Je vous serai obligé, en conséquence, de me faire connoitre, officiellement, les Parts qui doivent étre attribuees à Mr. Jones et aux capitaines de chaque Batiment.
Il paroit par un Extrait qui m’a été adresse par ce commodore qu’il doit avoir un Vingtieme du Produit de toutes les Prises et que les capitaines doivent partager entr’eux les deux Vingtiemes; mais mr. Jones demande, en outre, les deux Vingtiemes sur la Portion qui revient au Vaisseau le Bonhomme Richard, et pretend que les deux Vingtiemes attribués aux capitaines ne doivent point etre prélevés sur la masse totale du produit des Prises; mais sur la Portion de chaque Batiment, de maniere que

le capitaine de la fregate l’alliance n’auroit que les deux Vingtiemes de la somme de 114,990 l.t., ainsi des autres.
J’ai l’honneur d’etre avec la consideration la plus distinguée, Monsieur, Votre trés humble et trés obeïssant serviteur.

le Mal. de Castries



Mr. franklin ministre des Etats Unis de l’amerique.
Prises.
Envoi du Projet de répartition des Prises du Commodore Paul Jones.

